11-4560
    Chen v. Holder
                                                                                                    BIA
                                                                                            A073 776 130


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of March, two thousand thirteen.

    PRESENT:
                DENNIS JACOBS,
                      Chief Judge,
                ROBERT A. KATZMANN,
                GERARD E. LYNCH,
                      Circuit Judges.
    _______________________________________

    YUN CHEN, AKA YONG CHEN,
    AKA JA-LIM SUNG,
               Petitioner,

                     v.                                          11-4560
                                                                 NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
                Respondent.
    _______________________________________

    FOR PETITIONER:               Scott E. Bratton, Cleveland, Ohio.

    FOR RESPONDENT:               Paul F. Stone, Trial Attorney, Office of Immigration Litigation;
                                  Edward Duffy, Senior Litigation Counsel, for Stuart F. Delery,
                                  Acting Assistant Attorney General, Civil Division United States
                                  Department of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the

petition for review is DENIED.

       Yun Chen, a native and citizen of the People’s Republic of China, seeks review of an

October 17, 2011, decision of the BIA denying his motion to reopen. In re Yun Chen, No. A073

776 130 (B.I.A. Oct. 17, 2011). We assume the parties’ familiarity with the underlying facts and

procedural history of this case.

       We review the BIA’s denial of Chen’s motion to reopen for abuse of discretion. Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam). When, as here, the BIA considers

relevant evidence of country conditions in evaluating the motion to reopen, we review the BIA’s

factual findings under the substantial evidence standard. See Jian Hui Shao v. Mukasey, 546

F.3d 138, 169 (2d Cir. 2008).

       Although Chen’s motion was indisputably untimely and number-barred because it was

filed more than eight years after the agency’s final order of exclusion and it was his third motion

to reopen, see 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2), there is no time or

numerical limitation for filing a motion to reopen if it is “based on changed country conditions

arising in the country of nationality or the country to which removal has been ordered, if such

evidence is material and was not available and would not have been discovered or presented at

the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

       Here, the BIA did not err in finding that Chen failed to establish such circumstances

based on his newly commenced practice of Christianity in the United States. See Li Yong Zheng

v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005) (per curiam) (explaining that a



                                                 2
change in “personal circumstances in the United States” did not constitute a change in country

conditions (emphasis in original)). Moreover, the BIA did not err in finding that Chen failed to

establish a material change in conditions in China. It was reasonable for the BIA to conclude

that the 2009 and 2010 reports submitted by Chen merely reflected a continuation of, and not a

change in, China’s long-standing oppression of unsanctioned religious groups. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

       For the foregoing reasons, the petition for review is DENIED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3